IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00352-CV

                             IN THE INTEREST OF
                       E.D., T.M., AND J.M., CHILDREN,



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. 08-17484-CV


                           MEMORANDUM OPINION


       Appellant has filed a Motion to Dismiss. See TEX. R. APP. P. 42.1(a)(1). The

motion requests dismissal of this appeal because the trial court granted a motion for

new trial and all the parties reached an agreement to dispose of all issues.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The appeal is dismissed.


                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed February 24, 2010
[CV06]